Citation Nr: 1601940	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a Notice of Disagreement in November 2009.  A Statement of the Case was provided in June 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in July 2011.

The Veteran originally requested a Board hearing in his July 2011 Substantive Appeal.  However, in a February 2015 signed correspondence, the Veteran requested that his hearing request be withdrawn.  The Veteran has not requested an additional hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board remanded the Veteran's claim for a VA audiological examination.  The examination was performed in September 2015; however, the Board finds noncompliance with its full remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Paragraph 1 of the remand instructions directed the examiner to review the Veteran's claims file.  The September 2015 examination report reveals that no records were reviewed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements for the Veteran's file to be made available to the examiner who conducted the September 2015 audiological examination.  In light of the examiner's review of the file, the examiner should indicate whether there are changes in any findings and conclusions rendered in the September 2015 audiological examination report. 

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




